IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                          _______________

                                            m 98-41387
                                          Summary Calendar
                                          _______________

                                       CLYDIA LUCKEY,
                                                               Plaintiff-Appellant,
                                               VERSUS

                       WADLEY REGIONAL MEDICAL CENTER,
                                                               Defendant-Appellee.
                                    _________________________

                            Appeal from the United States District Court
                                 for the Eastern District of Texas
                                          (5:97-CV-247)
                                 _________________________

                                          September 20, 1999

Before SMITH, WIENER, and                             thus allowing dissemination of information
  BARKSDALE, Circuit Judges.                          about her; (2) had failed properly to assess the
                                                      condition of that patient; and (3) on
PER CURIAM:*                                          discovering the severity of the patient’s
                                                      condition, had run from the patient’s room,
   Clydia sued for race and age discrimination        screaming, in a panic, instead of undertaking
and retaliation after being terminated from her       proper intervention. The magistrate judge was
employment as a nurse at defendant Wadley             in a position to judge the credibility of the
Regional Medical Center. The matter was               witnesses and to weigh the evidence. We find
referred, by consent, to a magistrate judge,          no clear error in the magistrate judge’s finding
who conducted a bench trial and found no              that the firing was not the result of any
discrimination.                                       discrimination or other unlawful conduct.

   We affirm, essentially for the reasons stated         AFFIRMED.
by the magistrate judge in his findings of fact
and conclusions of law. The record shows
that Luckey was fired because she (1) had
negligently showed a patient who desired
confidentiality to be an “information” patient,


        * Pursuant to 5TH CIR. R. 47.5, the court
has determined that this opinion should not be
published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R.
47.5.4.